DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted March 25, 2021 and April 29, 2021. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on April 28, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Response to Arguments
2.	Applicant argues the newly amended limitation setting forth that the “extended sequence is not generated by either the access point or the associated station” is distinguishing over the prior art of record. Examiner has carefully considered this point, but respectfully disagrees. This feature is described in the previously cited art (See, e.g., Lou at [0261]; and Van Nee at [0038]).

Claim Objections
3.	Claims 1 and 12 are objected to because of the following informalities: typographical error at claim 1, line 3 “at lest two stations”; typographical error at claim 12, line 6 “an data.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1 This rejection will be overcome and/or withdrawn if the claims are amended to more closely resemble the language describing this function in Applicant’s specification (for example “wherein the predefined extended sequence is an existing sequence, etc.”

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0299480 (hereinafter “Breit”), in view of U.S. Publication No. 2013/0286959 (hereinafter “Lou”), and in further view of U.S. Publication No. 2011/0299382 (hereinafter “Van Nee”).

Regarding claims 1, 5, 9, and 13: Breit teaches a communication method, comprising: 
sending, by an access point, a request, indicating at least two stations to feed back null data packets (NDPs) after the at least two stations receive the request (See, e.g., figure 8A and [0095]; the AP sends a message to STAs requesting sounding frames.); 
(See, e.g., [0095]-[0098]; the AP receives NDPs comprising training fields/sequences.); 
wherein each of the training sequences of the at least two stations is based on a long training sequence (LTS) or long training field (LTF) determined from the request sent by the access point (See, e.g., [0103].), and
estimating, by the access point, the channels from the at least two stations to the access point according to the training sequences in the NDPs (See, e.g., [0095]-[0098]; the AP uses the feedback to estimate the channels.).
Breit may teach or imply (note, e.g., [0061]; note implementation of OFDM), but does not explicitly state wherein the “training sequences of the at least two stations are mutually orthogonal.” To the extent this feature is not inherent to the system of Breit, Lou nevertheless teaches this feature. Lou teaches a system that overlaps much of the teaching of Breit (See, e.g., [0283], [0296], and [0297]; note the request for sounding and NDP transmission for channel estimation.). Lou also more explicitly states wherein training sequences of the at least two stations are mutually orthogonal (See, e.g., [0120], [0135], [0235], and [0261].).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lou, such as the sounding/channel estimation and orthogonality functionality, within the system of Breit, in order to reduce interference and/or adjust directivity according to network state.
Breit modified by Lou teaches wherein the applied sequences are extended sequences that are mutually orthogonal, and wherein the extended sequences are existing (i.e. “not generated by the either the access point or the associated station”) (See, e.g., Lou [0261]; note the generation using a P matrix). However, Breit modified by Lou does not explicitly state wherein these sequences are multiplied. To the extent this feature is not inherent to the system of Breit modified by Lou, Van Nee nevertheless teaches this feature. Van Nee also teaches a system that overlaps much of the teachings of Breit and Lou (See, e.g., [0038]; note utilization of existing matrices), and additionally, more explicitly teaches multiplying the said sequences (See, e.g., [0090]-[0093].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Van Nee, such as the sounding/channel estimation and orthogonality functionality, within the system of Breit modified by Lou, in order to apply the steering matrices.
The rationale set forth above regarding the method of claim 1 is applicable to the method and apparatuses of claims 5, 9, and 13, respectively.

Regarding claims 2, 6, 10, and 14: Breit modified by Lou and Van Nee further teaches wherein the request is a null data packet announcement (NDPA) (See, e.g., Breit: figure 8A, item 806.).
The rationale set forth above regarding the method of claim 2 is applicable to the method and apparatuses of claims 6, 10, and 14, respectively.

Regarding claims 3 and 11: Breit modified by Lou and Van Nee further teaches scheduling, by the access point, on the basis of the channel estimation using the NDPs, an uplink multiuser multiple input multiple output (UL MU MIMO) transmission of multiple stations among the at least two stations (See, e.g., Breit: [0062]-[0065], figure 8A-C. See also Lou: [0145], [0166], [0289], and [0290].). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.


Regarding claims 4, 8, 12, 16, and 17: Breit modified by Lou and Van Nee further teaches sending, by the access point, indication information to the multiple stations, indicating the multiple stations to perform the UL MU MIMO transmission on basis of the channel estimation by the NDPs; receiving, by the access point, uplink data frames from the multiple stations, each uplink data frame comprising a preamble and an data field, the preamble comprising the training sequence for channel estimation, estimating, by the access point, the channels from the multiple stations to the access point according to the training sequences in the uplink data frames;Page 3 of 8Preliminary AmendmentApplication No. 16/380,819 and August 7, 2019Attorney Docket No. HW743255obtaining, by the access point, uplink data from the data field on the basis of the channel estimation by the preamble (See, e.g., Breit: figure 8A-C. See also Lou: figures 29, 30, 35; [0219]-[0225], [0289], [0290].). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the method of claim 4 is applicable to the method and apparatuses of claims 8, 12, 16, and 17, respectively.

Regarding claims 7 and 15: Breit modified by Lou and Van Nee further teaches wherein the station is the one needing to perform an uplink data transmission (See, e.g., Breit: [0060], [0064]-[0066], and [0096]. See also Lou: figures 29, 30, 35; [0216]-[0219].). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.
The rationale set forth above regarding the method of claim 7 is applicable to the apparatus of claim 15.

Regarding claims 18 and 20: Breit modified by Lou and Van Nee further teaches wherein each of the extended sequences is included in a Walsh or P matrix (See, e.g., Lou: [0261]. See also Van Nee: [0090]-[0093].). The motivation for modification set forth above regarding claim 1 is applicable to claim 18.
The rationale set forth above regarding the method of claim 18 is applicable to the apparatus of claim 20.

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Breit, in view of Lou, in further view of Van Nee, and in further view of U.S. Publication No. 2010/0111220 (hereinafter “Rouquette”)2.

Regarding claim 19: Breit modified by Lou and Van Nee substantially teach the method as set forth above regarding claim 1. Breit modified by Lou and Van Nee may imply or teach wherein the extended sequences have a length that is greater than the number of antennas in the access point, and wherein the length of the extended sequences is an even number (See, e.g., the explanation set forth above regarding claim 1; note a P-matrix is a square matrix and thus has an even number of terms.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize a larger extension sequence in order to ensure recovery of a full characterization of the channel. Nevertheless, (additionally or alternatively) Rouquette more explicitly teaches this feature (See, e.g., [0024]-[0026].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Rouquette, such as the mapping functionality, within the 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant and Examiner discussed this point, as well as the explanation set forth in Applicant’s written description at [0182]-[0194]; note 4/29/2021 remarks, pp. 2-3. See summary for interview held 5/17/2021.
        2 This reference was included in Applicant Information Disclosure Statement submitted September 10, 2020.